Exhibit 10.5

 

FIRST AMENDMENT TO

 

COMMON AGREEMENT

 

dated as of June 2, 2011

 

among

 

STEPHENTOWN REGULATION SERVICES LLC, as Borrower

 

U.S. DEPARTMENT OF ENERGY, as Credit Party,

 

U.S. DEPARTMENT OF ENERGY, as Loan Servicer,

 

and

 

PNC BANK NATIONAL ASSOCIATION,

D/B/A MIDLAND LOAN SERVICES, a

division of PNC Bank National Association,

as Administrative Agent in its capacity as the Collateral Agent

 

BEACON POWER PROJECT

 

STEPHENTOWN, NEW YORK

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO COMMON AGREEMENT

 

This FIRST AMENDMENT TO COMMON AGREEMENT (this “Amendment”), dated as of
June 2, 2011, is by and among (i) STEPHENTOWN REGULATION SERVICES LLC, a limited
liability company organized and existing under the laws of Delaware, as Borrower
(the “Borrower”), (ii) the U.S. DEPARTMENT OF ENERGY, acting by and through the
Secretary of Energy, for itself as a Credit Party and as guarantor of the
Advances made under the DOE Credit Facility Documents (in such capacity, “DOE”),
(iii) the U.S. DEPARTMENT OF ENERGY, acting through its Loan Guarantee Program
Office, as the Loan Servicer (in such capacity, the “Loan Servicer”), and
(iv) PNC BANK NATIONAL ASSOCIATION, D/B/A MIDLAND LOAN SERVICES, a division of
PNC Bank National Association, successor in interest by merger to Midland Loan
Services, Inc., as the Administrative Agent in its capacity as the Collateral
Agent, and amends a Common Agreement, dated as of August 6, 2010, by and among
the Borrower, DOE, the Loan Servicer, and the Collateral Agent (the “Common
Agreement”) (capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Common Agreement).

 

WHEREAS, the Borrower is currently constructing a flywheel-based frequency
regulation plant designed to enhance grid stabilization and optimization, to be
located in Stephentown, New York (the “Project”).

 

WHEREAS, the Equity Interests of the Borrower are currently held by Holdings, as
sole Equity Owner of the Borrower, and the Equity Interests of Holdings are
currently held by the Sponsor as the sole Equity Owner of Holdings.

 

WHEREAS, the parties desire to amend the terms of the Common Agreement pursuant
to the terms herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valid
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereby agree as follows:

 

1.                                      Amendment to Section 2.1(d) of Common
Agreement.  Section 2.1(d) of the Common Agreement is hereby deleted and
replaced with the following:

 

(d) (i) Notwithstanding anything contained in this Agreement to the contrary: 
(A) no Advances may be used to fund the Debt Service Reserve Account prior to
the Physical Completion Date; and (B) the aggregate amount of all Advances prior
to the Physical Completion Date shall not exceed the maximum principal amount of
the DOE Credit Facility minus one hundred ten percent (110%) of the amount of
Debt Service due on the first two Quarterly Payment Dates that occur on or after
the First Principal Payment Date; and

 

(ii)  Prior to the Physical Completion Date, Borrower shall submit a Master
Advance Notice pursuant to which the Borrower shall request an Advance and an
Equity Advance, each having a requested Advance Date of the Physical Completion
Date, in an aggregate amount sufficient to fund the Debt Service Reserve Account
in an amount equal to the amount of Debt Service due on the immediately
succeeding two Quarterly Payment Dates that occur on or after

 

--------------------------------------------------------------------------------


 

the First Principal Payment Date.  Such request for an Advance and request for
an Equity Advance shall not be subject to the limitation set forth in the last
sentence of Section 2.3.1(a) that the Borrower may request an Advance and/or an
Equity Advance no more frequently than once per calendar month.

 

2.                                      Amendment to Section 2.4.2(d) of Common
Agreement.  Section 2.4.2(d) of the Common Agreement is hereby deleted and
replaced with the following:

 

(d)                                 End of Availability Period.  Within two
Business Days after the end of the Availability Period, any remaining balance in
the Base Equity Account and the Overrun Equity Account not otherwise used to
fund Total Project Costs shall be deposited in the Debt Service Reserve Account.

 

3.                                      Amendment to Section 3.4.3(a) of the
Common Agreement.  Clause (i) of the first paragraph of Section 3.4.3(a) of the
Common Agreement is hereby amended by deleting the term “Debt Service Reserve
Requirement” set forth therein and replacing it with the following:

 

amount of Debt Service due on the immediately succeeding four Quarterly Payment
Dates (or, in the event that the Debt Service Reserve Requirement has been
reduced to the amount of Debt Service due on the immediately succeeding two
Quarterly Payment Dates pursuant to the first proviso of the definition of “Debt
Service Reserve Requirement”, two Quarterly Payment Dates) that occur on or
after the First Principal Payment Date

 

4.                                      Amendment to Section 6.17 of the Common
Agreement.  Section 6.17 of the Common Agreement is hereby deleted and replaced
with the following:

 

6.17                           Debt Service Reserve.  The Borrower shall
establish and maintain a reserve for Debt Service (the “Debt Service Reserve”)
in accordance with Appendix A attached hereto.  The Debt Service Reserve shall
consist of any combination of cash and Reserve Letters of Credit issued with
respect to the Debt Service Reserve Account.  Notwithstanding anything in this
Agreement to the contrary, for all purposes of this Agreement, the amount on
deposit in the Debt Service Reserve Account at any time of determination shall
be deemed to be equal to the sum of all cash on deposit therein at such time,
plus the aggregate amount available to be drawn under all Reserve Letters of
Credit issued with respect to the Debt Service Reserve Account at such time.  In
the event of any withdrawal of monies on deposit in the Debt Service Reserve
Account or any drawing on a Reserve Letter of Credit issued with respect to the
Debt Service Reserve Account in accordance with Section A.10(a) of Appendix A or
otherwise (except for withdrawals pursuant to Section A.10(d) of Appendix A), or
in the event that the amounts on deposit in the Debt Service Reserve Account
decrease in value due to investment losses or otherwise, and, in each case, the
amount on deposit in the Debt Service Reserve Account (including, without
limitation, the aggregate amount available to be drawn under all Reserve Letters
of Credit) after giving effect thereto is less than the Debt Service Reserve
Requirement, the Borrower shall restore the amount on deposit in the Debt
Service Reserve Account to the then-applicable Debt Service Reserve Requirement
within ninety (90) days after the date of such withdrawal or loss in value.

 

2

--------------------------------------------------------------------------------


 

5.                                      Amendment to Section 6.33(b) of the
Common Agreement. Section 6.33(b) of the Common Agreement is hereby amended by
deleting the language “Commencing after the Project Completion Date,” set forth
in the first line of such Section 6.33(b) and replacing it with the following:

 

From and after the first to occur of (i) the DSRA Initial Date or (ii) the
second anniversary of the Physical Completion Date,

 

6.                                      Amendment to Section 7.10(a) of the
Common Agreement.  Clause (iii) of Section 7.10(a) of the Common Agreement is
hereby amended by deleting the words “then required Debt Service Reserve
Requirement” set forth therein and replacing them with the following:

 

amount of Debt Service due on the immediately succeeding four Quarterly Payment
Dates (or, in the event that the Debt Service Reserve Requirement has been
reduced to the amount of Debt Service due on the immediately succeeding two
Quarterly Payment Dates pursuant to the first proviso of the definition of “Debt
Service Reserve Requirement”, two Quarterly Payment Dates) that occur on or
after the First Principal Payment Date.

 

7.                                      Amendment to Section 8.1(x) of the
Common Agreement.   Section 8.1(x) of the Common Agreement is hereby deleted and
replaced with the following:

 

(x) Deficiencies in Debt Service Reserve Account.  The Borrower shall fail to
comply with any of its obligations set forth in Section 6.17.

 

8.                                      Amendments to Definitions in Exhibit A
of Common Agreement.

 

(a)                                  The following defined terms in Exhibit A to
the Common Agreement are hereby deleted and replaced with the following:

 

“Cash Available for Debt Service”  means, for any period, Net Income plus
depreciation and amortization and other non-cash charges plus/minus changes in
Working Capital plus interest and fees paid, minus capital expenditures; except
that (a) in calculating the rolling 12-month Debt Service Coverage Ratio for
purposes of the definition of “Debt Service Reserve Requirement” and clause
(iv) of the definition of “Distribution Preconditions”, “Cash Available for Debt
Service” means, for any 12-month period, (A) the revenues, receipts and earnings
of the Borrower from the sources described in clauses (i) and (ii) of the
definition of “Operating Revenues” for such twelve-month period plus (B) the
revenues and receipts of the Borrower from the source described in clause
(iii) of the definition of “Operating Revenues” for a period of no more than
three (3) months during such 12-month period, minus (C) the Operating Costs of
the Borrower for such twelve-month period, and (b) for purposes of
Section 2(b)(ii) of Exhibit A2 to the Common Agreement, “Cash Available for Debt
Service” means, for any period, the revenues, receipts and earnings of the
Borrower from the sources described in clauses (i) and (ii) of the definition of
“Operating Revenues” for such period minus the Operating Costs of the Borrower
for such period.

 

3

--------------------------------------------------------------------------------


 

“Corporate Guaranty” The Corporate Guaranty from the Sponsor to DOE and the
Collateral Agent in the amount of $5,000,000 to be used only to replenish and
fund the amount in the Debt Service Reserve Account to the Debt Service Reserve
Requirement.

 

“Debt Service Reserve Requirement”  means (a) prior to the first to occur of
(i) the DSRA Initial Date or (ii) the second anniversary of the Physical
Completion Date, zero, (b) if the DSRA Initial Date has occurred but the second
anniversary of the Physical Completion Date has not occurred, then during the
period commencing on the DSRA Initial Date and ending on the day immediately
preceding the second anniversary of the Physical Completion Date, an amount
equal to the amount of Debt Service due on the immediately succeeding two
Quarterly Payment Dates that occur on or after the First Principal Payment Date,
(c) if the second anniversary of the Physical Completion Date has occurred, then
(whether or not the DSRA Initial Date has occurred), during the period
commencing on the second anniversary of the Physical Completion Date and ending
on the day immediately preceding the third anniversary of the Physical
Completion Date, an amount equal to the amount of Debt Service due on the
immediately succeeding three Quarterly Payment Dates and (d) if the third
anniversary of the Physical Completion Date has occurred, then (whether or not
the DSRA Initial Date has occurred), from and after the third anniversary of the
Physical Completion Date, an amount equal to the amount of Debt Service due on
the immediately succeeding four Quarterly Payment Dates; provided, however,
that, from and after the first date on which the rolling 12-month Debt Service
Coverage Ratio for any period of twelve consecutive calendar months that include
four Quarterly Payment Dates that occur on or after the First Principal Payment
Date is at least 1.50 to 1.00 (as evidenced by a certificate of the Borrower,
reviewed and approved by Borrower’s Accountant and Lender’s Engineer), then the
Debt Service Reserve Requirement shall be equal to (i) if neither the DSRA
Initial Date nor the second anniversary of the Physical Completion Date shall
have occurred (A) until such time as either the DSRA Initial Date or the second
anniversary of the Physical Completion Date shall have occurred, zero, and
(B) thereafter, the amount of Debt Service due on the immediately succeeding two
Quarterly Payment Dates, and (ii) if either the DSRA Initial Date or the second
anniversary of the Physical Completion Date shall have occurred, the amount of
Debt Service due on the immediately succeeding two Quarterly Payment Dates; and
provided further, however, that if at any time a DSRA Deficiency exists, then
such DSRA Deficiency will be funded by transfer immediately to the Debt Service
Reserve Account from the Distribution Suspense Account of all amounts therein,
up to the amount of such DSRA Deficiency.

 

“Distribution Preconditions”

 

Each of the following conditions is satisfied:

 

(i)                                     the date six (6) months after the
Project Completion Date has occurred;

 

(ii)                                  no Event of Default or Potential Default
then exists or would exist after giving effect to any Restricted Payment;

 

(iii)                               (A) the Debt Service Reserve Account is
funded to an amount equal to the amount of Debt Service due on the immediately
succeeding four Quarterly Payment Dates (or, in the event that the Debt Service
Reserve Requirement has been reduced to the amount of Debt Service due on the
immediately succeeding two Quarterly Payment Dates pursuant to the first

 

4

--------------------------------------------------------------------------------


 

proviso of the definition of “Debt Service Reserve Requirement”, two Quarterly
Payment Dates) that occur on or after the First Principal Payment Date and
(B) the Maintenance Reserve Account is funded to the MRA Required Amount;

 

(iv)                              the rolling 12-month Debt Service Coverage
Ratio is at least 1.40 to 1 (as evidenced by a certificate of the Borrower,
reviewed and approved by Borrower’s Accountant and Lender’s Engineer);

 

(v)                                 the Borrower at substantially the same time
as the related Restricted Payment applies the Prepayment Amount to the voluntary
prepayment of the DOE-Guaranteed Loan, with such Prepayment Amount allocated to
the prepayment of principal in the maximum possible amount when taken together
with any associated make-whole premiums or discounts (it being understood that
(x) if there is an associated premium, the principal amount prepaid would be
less than the Prepayment Amount, and (y) if there is an associated discount, the
principal amount prepaid would be greater than the Prepayment Amount); and

 

(vi)                              an appropriate requisition and supporting
documentation is provided to DOE at least 10 Business Days in advance of any
request for a Restricted Payment.

 

“DSRA Deficiency”  (i) prior to the first to occur of (A) the DSRA Initial Date
or (B) the second anniversary of the Physical Completion Date, zero, and
(ii) thereafter, the excess of the then-applicable Debt Service Reserve
Requirement over the amount (including the aggregate amount available to be
drawn under all outstanding Reserve Letters of Credit) then funded in the Debt
Service Reserve Account.

 

“Fiscal Year”  The accounting year of the Borrower beginning on January 1 of
each year and ending on December 31 of each year.

 

(b)                                 The following new definition is hereby
inserted into Exhibit A to the Common Agreement in appropriate alphabetical
order:

 

“DSRA Initial Date” means the first to occur of (a) the date on which FFB has
funded the entire amount of the Advance requested by the Borrower pursuant to
Section 2.1(d)(ii), and all of the proceeds of such Advance have been deposited
in the Debt Service Reserve Account or (b) the Project Completion Date.

 

9.                                      Amendment to Definition of Project
Completion in Exhibit A2 of the Common Agreement.  Section 2(b)(ii) and
Section 2(b)(iii) of Exhibit A2 of the Common Agreement are hereby deleted and
replaced with the following:

 

(ii)  Cash Available for Debt Service.  The Borrower shall have generated Cash
Available for Debt Service for each of the preceding two consecutive fiscal
quarters in an amount sufficient to pay in full the Debt Service which will
become due on each of the next two Quarterly Payment Dates; provided that the
first Quarterly Payment Date for which this clause shall apply shall be no
earlier than the First Principal Payment Date.

 

5

--------------------------------------------------------------------------------


 

(iii) Debt Service Reserve.  The Borrower shall be in full compliance with all
of its obligations related to the Debt Service Reserve Account, as set forth in
Section 6.17 and Section 6.33(b) of the Common Agreement, and for purposes of
this clause, any replenishment of the Debt Service Reserve Account pursuant to
Section 6.17 shall have been fully made and the ninety (90) day period set forth
in Section 6.17 shall not apply.

 

10.                               Amendments to Sections A.3(c) and A.4(c) of
Appendix A of the Common Agreement.  Section A.3(c) and Section A.4(c) of
Appendix A of the Common Agreement are hereby deleted and replaced with the
following:

 

Section A.3(c):  Within two Business Days after the end of the Availability
Period, the Collateral Agent shall cause any monies on deposit in the Base
Equity Account to be deposited in the Debt Service Reserve Account.

 

Section A.4(c):  Within two Business Days after the end of the Availability
Period, the Collateral Agent shall cause any monies on deposit in the Overrun
Equity Account to be deposited in the Debt Service Reserve Account.

 

11.                               Amendment to Section A.6 of Appendix A of the
Common Agreement.  Section A.6 of Appendix A of the Common Agreement is hereby
amended as follows:

 

(a)                                  The first sentence of such Section A.6 is
hereby amended by deleting the language “immediately upon” set forth in such
sentence and replacing it with the following:  “within one Business Day after”.

 

(b)                                 The second sentence of such Section A.6 is
hereby amended by deleting the word “immediately” set forth in such sentence and
replacing it with the following:  “within one Business Day after any such
amounts are deposited to the Collateral Account”.

 

12.                               Amendments to Section A.7(b) of Appendix A of
the Common Agreement.

 

(a)                                  Clause (iii) of Section A.7(b) of Appendix
A of the Common Agreement is hereby deleted and replaced with the following:

 

(iii) Third: On the first Business Day of each calendar month, to the Debt
Service Reserve Account, such amount, if any, that, when added to the amount
then on deposit in the Debt Service Reserve Account, shall equal the then
applicable Debt Service Reserve Requirement;

 

(b)                                 Clause (vii) of Section A.7(b) of Appendix A
of the Common Agreement is hereby deleted and replaced with the following:

 

(viii) Eighth: On the first Business Day of each January, April, July and
October, commencing on or after the Project Completion Date, to the Distribution
Suspense Account, all remaining monies then on deposit in the Project Revenue
Account.

 

6

--------------------------------------------------------------------------------


 

(c)                                  A new clause (vii) of Section A.7(b) of
Appendix A of the Common Agreement is hereby inserted following clause (vi) to
read as follows:

 

(vii) Seventh: On the first Business Day of each calendar month, to the Debt
Service Reserve Account, such amount, if any, that, when added to the amount
then on deposit in the Debt Service Reserve Account, shall equal the amount of
Debt Service due on the immediately succeeding four Quarterly Payment Dates (or,
in the event that the Debt Service Reserve Requirement has been reduced to the
amount of Debt Service due on the immediately succeeding two Quarterly Payment
Dates pursuant to the first proviso of the definition of “Debt Service Reserve
Requirement”, two Quarterly Payment Dates) that occur on or after the First
Principal Payment Date;

 

13.                               Amendments to Section A.10 of Appendix A of
the Common Agreement.

 

(a)                                  Section A.10(c) of Appendix A of the Common
Agreement is hereby deleted and replaced with the following:

 

(c)                                  Within five (5) days after the date on
which any monies are withdrawn from the Debt Service Reserve Account (except for
withdrawals pursuant to Section A.10(d) of this Appendix A), the Collateral
Agent shall give notice to the Sponsor of the amount of the withdrawal.  In
addition, in the event that on the second Business Day of any month the amount
on deposit in the Debt Service Reserve Account is less than the Debt Service
Reserve Requirement, the Collateral Agent shall give notice to the Sponsor
thereof, which notice shall be given within five (5) days after such second
Business Day and shall specify the amount of such deficiency.

 

(b)                                 Section A.10(d) of Appendix A of the Common
Agreement is hereby deleted and replaced with the following:

 

(d)                                 If at any time the monies on deposit in the
Debt Service Reserve Account shall exceed the amount of Debt Service due on the
immediately succeeding four Quarterly Payment Dates (or, in the event that the
Debt Service Reserve Requirement has been reduced to the amount of Debt Service
due on the immediately succeeding two Quarterly Payment Dates pursuant to the
first proviso of the definition of “Debt Service Reserve Requirement”, two
Quarterly Payment Dates) that occur on or after the First Principal Payment
Date, the Collateral Agent shall transfer the amount of such excess to the
Project Revenue Account.

 

14.                               Amendment to Section A.13(a) of Appendix A of
the Common Agreement.   Section A.13(a) of Appendix A of the Common Agreement is
hereby amended by inserting the following in such Section A.13(a) immediately
after the term “Debt Service Reserve Account”:  “(it being understood that, for
purposes of this Section A.13(a), a shortfall in the Debt Service Reserve
Account shall not be deemed to exist unless the amount then on deposit therein
plus the aggregate amount available to be drawn under all Reserve Letters of
Credit is less than the then applicable Debt Service Reserve Requirement)”.

 

7

--------------------------------------------------------------------------------


 

15.                               Amendment to Section A.16(a) of Appendix A of
the Common Agreement.  Section A.16(a) of Appendix A of the Common Agreement is
hereby amended by deleting the first use of the term “Debt Service Reserve
Requirement” set forth in the third line thereof and replacing it with the
following:

 

amount of Debt Service due on the immediately succeeding four Quarterly Payment
Dates (or, in the event that the Debt Service Reserve Requirement has been
reduced to the amount of Debt Service due on the immediately succeeding two
Quarterly Payment Dates pursuant to the first proviso of the definition of “Debt
Service Reserve Requirement”, two Quarterly Payment Dates) that occur on or
after the First Principal Payment Date,

 

16.                               Effectiveness.  All terms and conditions of
the Common Agreement, except as expressly amended herein, shall remain in full
force and effect.

 

17.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which will be deemed to be an original and
all of which, when taken together, will be deemed to constitute one and the same
instrument.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers or representatives hereunto duly
authorized as of the date first written above.

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

/s/ James M. Spiezio

 

 

 

 

Its:

Treasurer and Secretary

 

 

 

 

 

 

 

U.S. DEPARTMENT OF ENERGY,

 

as Credit Party

 

 

 

 

 

 

 

By:

/s/ David G. Frantz

 

 

 

 

Its:

Director, Loan Guarantee Origination Division, Loans Program Office

 

 

 

 

 

 

 

U.S. DEPARTMENT OF ENERGY,

 

as Loan Servicer

 

 

 

 

 

 

 

By:

/s/ David G. Frantz

 

 

 

 

Its:

Director, Loan Guarantee Origination Division, Loans Program Office

 

 

 

 

 

 

 

PNC BANK NATIONAL ASSOCIATION,

 

D/B/A MIDLAND LOAN SERVICES, A DIVISION

 

OF PNC BANK NATIONAL ASSOCIATION,

 

as Administrative Agent in its capacity as the Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Bradley J. Hauger

 

 

 

 

Its:

Senior Vice President, Servicing Officer

 

 

9

--------------------------------------------------------------------------------